Citation Nr: 0728758	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  04-33 789	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for lumbar myofascial 
strain with L4-L5, L5-S1 herniation (low back disability), 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for right knee 
anterior cruciate ligament syndrome (right knee disability), 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for left knee anterior 
cruciate ligament syndrome (left knee disability), currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for bilateral plantar 
fasciitis, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for chronic Achilles 
tendonitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Linda Wellman, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to May 1992 
and from March 1998 to December 2000, including combat 
service during the first Persian Gulf War.  His decorations 
include the Combat Action Ribbon and his service personnel 
records show that he served in the Southwest Asia theater of 
operations.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the veteran's claims 
seeking compensable ratings for his low back disability, 
migraine headaches and bilateral plantar fasciitis, and to 
evaluations in excess of 10 percent for his right and left 
knee disabilities and for his chronic Achilles tendonitis.

During the course of this appeal, the RO increased the 
evaluation of the veteran's low back disability to 20 
percent, and the ratings of his migraine headaches and 
bilateral plantar fasciitis to 10 percent.  As such, the 
Board has identified the issues on appeal as stated on the 
title page.

While this appeal was pending, the claims folder has been 
transferred between several RO's; the Montgomery, Alabama, RO 
currently has jurisdiction over the appeal.

In May 2007, the veteran testified at a hearing held before 
the undersigned Veterans Law Judge.  During the proceeding, 
he asserted a claim of entitlement o service connection for 
chronic fatigue syndrome.  As the undersigned Veterans Law 
Judge noted during the proceeding, for veterans who served in 
the Southwest Asia theater of operations during the first 
Persian Gulf War and who are diagnosed as having the 
disability, service connection is available on a presumptive 
basis.  At the hearing, the veteran also asserted entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
The veteran's chronic fatigue syndrome and TDIU claims are 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the May 2007 hearing, the veteran essentially reported 
that each of the conditions for which he is seeking increased 
ratings had worsened since the most recent VA examinations.  
With respect to his low back and knees, he reported a 
worsening of symptomatology, and as to his headaches, a 
recent hospitalization.  He also reported undergoing recent 
surgery to treat his foot disorders.  Thus, the Board has no 
discretion and must remand these claims for contemporaneous 
VA examinations.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  In addition, the Board observes that the examiner 
who performed the September 2006 VA examination indicated 
that he did not have the opportunity to review the veteran's 
claims folder.  Upon remand, the claims folder must be made 
available and reviewed by the VA examiner.

At the May 2007 proceeding, the veteran also testified that 
he was receiving disability benefits from the Social Security 
Administration (SSA) due to his low back disability, right 
knee and left knee disabilities, and his migraine headaches.  
It is unclear whether all of his disabilities were evaluated 
in conjunction with his claim.  In any event, to date, only 
the favorable October 2004 SSA decision has been associated 
with the claims folder.  Because the records upon which SSA 
based its determination are relevant to VA's adjudication of 
his pending claims, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2006); see also Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  For this reason as 
well, this appeal must be remanded.

Finally, the record shows that he filed an application for VA 
Vocational Rehabilitation benefits.  The veteran's vocational 
rehabilitation records, however, have not been associated 
with the claims folder and they must be considered in the 
adjudication of his claims.  In addition, at the May 2007 
hearing, the veteran reported receiving VA care at the 
Birmingham and Montgomery, Alabama, VA Medical Centers, as 
well as at Maxwell Air Force Base, from the Family Health 
Clinic, and from Dr. Brad Katz, who is associated with the 
Center for Pain of Montgomery.  These records must also be 
associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should request, directly 
from the SSA, complete copies of the 
medical records that served as the 
basis for the October 2004 decision.  
All attempts to fulfill this 
development should be documented in the 
claims file.  If the search for these 
records is negative, that should be 
noted and the veteran must be informed 
in writing.  

2.  The AMC must associate with the 
claims file all recent records of 
treatment pertaining to the veteran, 
from all pertinent private and VA 
medical facilities.  This must include 
the records of his assessment and/or 
participation in the VA Vocational 
Rehabilitation Program; from the 
Birmingham and Montgomery, Alabama, VA 
Medical Centers; Maxwell Air Force 
Base; the Family Health Clinic; and 
from Dr. Brad Katz.  All attempts to 
fulfill this development should be 
documented in the claims file.  If the 
search for these records is negative, 
that should be noted and the veteran 
must be informed in writing.  

3.  After associating with the claims 
folder the above records, the AMC 
should schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and 
severity of his low back, right knee 
and left knee disabilities, his 
migraine headaches, his bilateral 
plantar fasciitis, and his chronic 
Achilles tendonitis.  

The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated tests, 
including X-rays and range of motion 
studies, should be performed.  The 
examiner should express the findings of 
range of motion studies in degrees and 
in relation to normal range of motion, 
and should fully describe any pain, 
weakened movement, excess fatigability, 
and incoordination present.  To the 
extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion of 
the affected joint.  As to his knees, 
the examiner should indicate whether, 
and to what extent, he has instability.  
As to his low back, the examiner should 
identify all orthopedic and neurologic 
pathology.  The examiner should set 
forth a complete rationale for all 
conclusions in a legible report.

4.  Then, the AMC should adjudicate the 
veteran's claims.  If the benefits 
sought on appeal are not granted in 
full, the AMC should issue the veteran 
and his representative a supplemental 
statement of the case and provide the 
veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

